Matter of Singh (2022 NY Slip Op 07290)





Matter of Singh


2022 NY Slip Op 07290


Decided on December 22, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:December 22, 2022

PM-231-22
[*1]In the Matter of Ranjit Nicholas Singh, an Attorney. (Attorney Registration No. 2420719.)

Calendar Date:December 19, 2022

Before:Clark, J.P., Aarons, Pritzker, Ceresia and McShan, JJ.

Ranjit Nicholas Singh, Lutz, Florida, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Ranjit Nicholas Singh was admitted to practice by this Court in 1991 and lists a business address in St. Thomas, US Virgin Islands with the Office of Court Administration. Singh has applied to this Court, by affidavit sworn to July 29, 2022, for leave to resign from the New York bar for nondisciplinary reasons (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application, contending that Singh did not clearly respond to certain requests for information in his application papers (see Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a] [1]; cf. Matter of Attorneys in Violation of Judiciary Law § 468-a [Dahan], 176 AD3d 1564, 1565 [3d Dept 2019]; Matter of Attorneys in Violation of Judiciary Law § 468-a [Yamamoto], 176 AD3d 1310, 1311 [3d Dept 2019]).
In reply to AGC's opposition, however, Singh has submitted a supplemental affidavit, sworn to December 5, 2022, in which he elaborates on his prior affidavit and clarifies his attestations therein. Accordingly, with AGC voicing no other substantive objection to his application, we conclude that Singh has demonstrated his entitlement to nondisciplinary resignation (see Matter of Friedman, 161 AD3d 1480, 1481 [3d Dept 2018]), and grant his application to that effect.
Clark, J.P., Aarons, Pritzker, Ceresia and McShan, JJ., concur.
ORDERED that Ranjit Nicholas Singh's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that Ranjit Nicholas Singh's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Ranjit Nicholas Singh is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Singh is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Ranjit Nicholas Singh shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.